

EXHIBIT 10.42


NOTICE OF GRANT OF PERFORMANCE SHARE UNITS
Pursuant to the terms and conditions of the Oasis Petroleum Inc. Amended and
Restated 2010 Long Term Incentive Plan, as amended (the “Plan”), and the
associated Performance Share Unit Agreement (the “Agreement”), you are hereby
granted an award of Performance Share Units, whereby each Performance Share Unit
that becomes earned, as determined by the Committee in its sole and absolute
discretion, represents the right to receive one share of common stock of the
Company, par value $0.001 per share (“Stock”), plus rights to certain Dividend
Equivalents described in Section 3 of the Agreement, under the terms and
conditions set forth below, in the Agreement, and in the Plan (the “Performance
Share Units”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan or the Agreement.
 
 
Date of Grant:
                         , 20    (“Date of Grant”)


Number of Performance Share Units:
The number of shares of Stock that may be deliverable in respect of this Award
may range from 0% to 200% of the number of Performance Share Units awarded to
you as shown on the Morgan Stanley Smith Barney (MSSB) Benefits Access Online
Award Acceptance website (the “Initial Performance Units”).
Performance Cycle:
The Performance Cycle applicable to the Performance Share Units begins on
                       , 20    and ends on:


(a)                   , 20   (24 months) for one third of the Initial
Performance Units,
(b)                   , 20   (36 months) for one third of the Initial
Performance Share Units, and
(c)                   , 20   (48 months) for the final third of the Initial
Performance Share Units


(each such period, a “Performance Cycle” and the period from
                       , 20    (the Date of Grant) to                        ,
20   , the “Grant Cycle”).








--------------------------------------------------------------------------------







Vesting Requirements:
Your right to receive Stock in respect of Performance Share Units is generally
contingent, in whole or in part, upon (a) except as otherwise provided below,
your continuous active service with the Company through the end of the
applicable Performance Cycle (the “Continuous Service Requirement”), and (b) the
level of achievement of the TSR Vesting Objective as outlined below and in
Appendix A, which summarizes the TSR Vesting Objective.
 
The “TSR Vesting Objective” means the Company’s relative ranking in respect of
the applicable Performance Cycle with regard to Total Shareholder Return (as
defined in Appendix A) as compared to Total Shareholder Return of the Peer
Companies (as defined in Appendix A). The level of achievement of the TSR
Vesting Objective shall be determined in accordance with Appendix A. After the
end of each applicable Performance Cycle, the Committee will determine the
Company’s Total Shareholder Return as compared to Total Shareholder Return of
the Peer Companies and will certify the level of achievement with respect to the
TSR Vesting Objective and what percentage of the Initial Performance Units
eligible to vest for such Performance Cycle have been earned in accordance with
the table set forth in Appendix A (such number of Performance Share Units that
become earned shall hereinafter be called the “Earned Performance Units”),
subject to your satisfaction of the Continuous Service Requirement.
 
Notwithstanding anything to the contrary herein, in the Agreement, in the Plan
or in any other arrangement between you and the Company (including any
employment agreement or the Amended and Restated Executive Change in Control and
Severance Benefit Plan, if you participate in such plan):


(a)    if a Change in Control occurs prior to the end of the Grant Cycle (the
date of such occurrence, the “Change in Control Date”) and you have remained in
continuous service with the Company through the Change in Control Date, then,
upon the occurrence of such Change in Control, with respect to any Initial
Performance Units eligible to vest for a Performance Cycle that has not ended
prior to the Change in Control Date, you shall be deemed to have earned a number
of Performance Share Units equal to the number of Earned Performance Units you
would have earned in accordance with Appendix A, but assuming that (i) each such
Performance Cycle occurring during the Grant Cycle ended on the Change in
Control Date, (ii) the determination of whether, and to what extent, the TSR
Vesting Objective is achieved shall be based on actual performance against the
stated criteria through the Change in Control Date, and (iii) the Closing Value
(as defined in Appendix A) for the Company is equal to the Change in Control
Price instead of calculating the Closing Value in accordance with Appendix A.
For purposes of this Award, (A) “Change in Control” shall have the meaning given
such term in the Plan; provided, that, in the event of any Business Combination
following which both Thomas B. Nusz and Taylor L. Reid remain as Chief Executive
Officer and President, respectively, and as members of the board of directors or
similar governing body, of the entity resulting from such Business Combination
(not including any subsidiary thereof), the Board of the pre-Business
Combination Company may determine, in its sole discretion, that no Change in
Control has occurred for purposes of this Award; and (B) “Change in Control
Price” shall equal the amount determined in the following clause (1), (2), (3),
(4) or (5), whichever is applicable, as follows: (1) the price per share offered
to holders of Stock in any merger or consolidation, (2) the per share Fair
Market Value of the Stock immediately before the Change in Control, without
regard to assets sold in the Change in Control and assuming the Company has
received the consideration paid for the assets in the case of a sale of assets,
(3) the amount distributed per share of Stock in a dissolution transaction, (4)
the price per share offered to holders of Stock in any tender offer or exchange
offer whereby a Change in Control takes place, or (5) if such Change in Control
occurs other than pursuant to a transaction described in clauses (1), (2), (3),
or (4), the volume weighted average of the Company’s Stock price on each trading
day in the 30-day period preceding the Change in Control Date.


(b) if your employment or service relationship with the Company or any of its
Subsidiaries is terminated due to your death or Disability prior to the end of
the Grant Cycle, then you shall be deemed to have earned, with respect to any
Initial Performance Units eligible to vest for a Performance Cycle that has not
ended prior to your termination date, a number of Performance Share Units equal
to 200% of the Initial Performance Units eligible to vest with respect to such
Performance Cycle. For purposes of this Award, “Disability” shall have the
meaning given such term in any employment agreement between you and the Company;
provided, however, that if there is no existing employment agreement between you
and the Company, the term “Disability” shall mean your inability to perform the
essential functions of your position with or without reasonable accommodation,
if required by law, due to physical or mental impairment. The existence of any
such Disability shall be certified, at the Company’s discretion, by either the
Company’s disability carrier or a physician acceptable to both you and the
Company. If the parties are not able to agree on the choice of physician, each
party shall select a physician who, in turn, shall select a third physician to
render such certification. In no event will your employment be terminated as a
result of Disability, unless otherwise agreed to by you and the Company, until
at least 180 consecutive days of leave have elapsed and the Company has provided
you with written notice of termination.


(c) if your employment or service relationship with the Company or any of its
Subsidiaries is terminated prior to the end of the Grant Cycle by the Company or
a Subsidiary without “Cause” or by you for “Good Reason” (in each case, as such
terms are defined in any employment agreement between you and the Company or in
the Amended and Restated Executive Change in Control and Severance Benefit Plan,
if you participate in such plan), then you shall be deemed to have earned, with
respect to any Initial Performance Units eligible to vest for a Performance
Cycle that has not ended prior to your termination date, the number of Earned
Performance Units that you would have actually earned in accordance with
Appendix A as of the end of each such Performance Cycle had you remained
employed through the end of the Performance Cycle.
 
Any of your Performance Share Units that are eligible to be earned but that do
not become Earned Performance Units as of the end of the applicable Performance
Cycle shall terminate and be cancelled upon the expiration of such Performance
Cycle.





2



--------------------------------------------------------------------------------







Date of Settlement:
Payment in respect of Earned Performance Units shall be made no later than March
15 of the calendar year following the calendar year in which the last day of the
applicable Performance Cycle occurs, except that (a) in the event of your death
or Disability, payments in respect of Earned Performance Units shall be made no
later than the 30th day following your death or termination for Disability; and
(b) in the event of a Change in Control, payments in respect of Earned
Performance Units shall be made no later than five (5) business days after the
Change in Control Date (in each case, the “Date of Settlement”).
 
All payments with respect to Earned Performance Units shall be made in freely
transferable shares of Stock.


Upon full settlement of the Performance Share Units hereunder and pursuant to
Section 3 of the Agreement, no additional payments will be made pursuant to this
Award and the Award shall terminate.
 

By your acceptance of this document, you and the Company hereby acknowledge
receipt of the Performance Share Units issued on the Date of Grant indicated
above, which have been granted under the terms and conditions contained herein
and in the Plan and the Agreement. Alternatively, you acknowledge your agreement
to be bound to the terms of this Notice, the Agreement and the Plan in
connection with your acceptance of the Performance Share Units issued hereby
through procedures, including electronic procedures, provided by or on behalf of
the Company.
You acknowledge and agree that (a) you are not relying upon any written or oral
statement or representation of the Company, its affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with your execution
of this Notice of Grant of Performance Share Units and your receipt and holding
of and the vesting of the Performance Share Units, and (b) in deciding to enter
into this Agreement, you are relying on your own judgment and the judgment of
the professionals of your choice with whom you have consulted. You hereby
release, acquit and forever discharge the Company Parties from all actions,
causes of actions, suits, debts, obligations, liabilities, claims, damages,
losses, costs and expenses of any nature whatsoever, known or unknown, on
account of, arising out of, or in any way related to the tax effects associated
with your execution of the Agreement and your receipt and holding of and the
vesting of the Performance Share Units.


3



--------------------------------------------------------------------------------







You further acknowledge receipt of a copy of the Plan and the Agreement and
agree to all of the terms and conditions of the Plan and the Agreement, which
are incorporated herein by reference.


4



--------------------------------------------------------------------------------









OASIS PETROLEUM INC.,
a Delaware corporation


By:    
Name:    
Title:    






Attachment:    Appendix A – Total Shareholder Return Vesting Objective
 
        





Appendix A


Total Shareholder Return Vesting Objective


The TSR Vesting Objective for the Performance Share Units is outlined in this
Appendix A below. The “TSR Vesting Objective” means the Company’s relative
ranking in respect of the applicable Performance Cycle with regard to Total
Shareholder Return as compared to the Total Shareholder Return of the Peer
Companies. The Committee shall have the sole discretion for determining the
level of achievement with respect to the TSR Vesting Objective and the number of
Earned Performance Units for each Performance Cycle and any such determinations
shall be conclusive.


1.    Defined Terms.


(a)    “Total Shareholder Return” means, as to the Company and each of the Peer
Companies, the annualized rate of return shareholders receive through stock
price changes and the assumed reinvestment of dividends paid over the applicable
Performance Cycle. Dividends per share paid other than in the form of cash shall
have a value equal to the amount of such dividends reported by the issuer to its
shareholders for purposes of Federal income taxation. For purposes of
determining the Total Shareholder Return for the Company and each of the Peer
Companies, the change in the price of the Company’s Stock and of the common
stock of each Peer Company, as the case may be, shall be based upon the volume
weighted average of the stock prices of the Company and each such Peer Company
on each trading day in the 30-day period preceding each of the start (the
“Initial Value”) and the end (the “Closing Value”) of the applicable Performance
Cycle. The Initial Value of the Stock to be used to determine Total Shareholder
Return over each Performance Cycle is [$______].


(b)    “Peer Company” means a company that is listed below.


• Antero Resources Corporation
 
• PDC Energy, Inc.
• Cabot Oil & Gas Corporation
 
• QEP Resources Inc.
• Carrizo Oil & Gas, Inc.
 
• Range Resources Corporation
• Centennial Resource Development
 
• SM Energy Co.
• Cimarex Energy Co.
 
• Whiting Petroleum Corporation
• Matador Resources Company
 
• WPX Energy, Inc.
• Parsley Energy, Inc.
 
 



In addition, the Standard & Poor’s Oil & Gas Exploration & Production Select
Industry Index, weighted as a single company, shall also be included as a Peer
Company.


If, prior to the end of any Performance Cycle, a company listed above ceases to
have a class of common equity securities listed to trade on a national
securities exchange which is registered with the Commission under Section 6 of
the Exchange Act (a “national securities exchange”), then for purposes of
determining the Total Shareholder Return for such Peer Company for the
Performance Cycle in which such company ceases to have a class of common equity
securities listed to trade on a national securities exchange, the change in the
price of the Peer Company’s common stock shall be based upon the volume weighted
average of the stock price of such Peer Company on each trading day in the
30-day period preceding the start of the applicable Performance Cycle (the
“Initial Value”) and (i) if, following the cessation of trading on a national
securities exchange, such Peer Company’s class of common equity securities is
publicly traded on another market, exchange or quotation system, the volume
weighted average of the stock price, on whatever market, exchange or quotation
system on which the Peer Company’s common equity securities is publicly traded,
of such Peer Company on each trading day in the 30-day period preceding the end
of the applicable Performance Cycle (the “Closing Value”) or (ii) if, following
the cessation of trading on a national securities exchange, such Peer Company’s
class of common equity securities is not publicly traded on another market,
exchange or quotation system, the stock price of the Peer Company on the last
day during the Performance Cycle that such Peer Company had a class of common
equity securities which was publicly traded on another market, exchange or
quotation system (the “Closing Value”). Following the end of any Performance
Cycle in which such company ceases to have a class of common equity securities
listed to trade on a national securities exchange, such company shall not be a
Peer Company for purposes of calculating the Company’s TSR Vesting Objective
under this Appendix A for any other Performance Cycle which has not ended
previously within the Grant Cycle.
If, prior to the end of any Performance Cycle, a company listed above is
acquired or merged and, thus, ceases to have a class of common equity securities
listed to trade on a national securities exchange or publicly traded on another
market, exchange or quotation system, then for purposes of determining the Total
Shareholder Return for such Peer Company for the Performance Cycle in which such
company is so acquired or merged, the change in the price of the Peer Company’s
common stock shall be based upon the volume weighted average of the stock price
of such Peer Company on each trading day in the 30-day period preceding the
start of the applicable Performance Cycle (the “Initial Value”) and the stock
price on the last day during the Performance Cycle that such Peer Company had a
class of common equity securities listed to trade on a national securities
exchange or publicly traded on another market, exchange or quotation system
before the closing of the merger or acquisition (the “Closing Value”). Following
the end of any Performance Cycle in which such company ceases to have a class of
common equity securities listed to trade on a national securities exchange due
to an acquisition or merger, such company shall not be a Peer Company for
purposes of calculating the Company’s TSR Vesting Objective under this Appendix
A for any other Performance Cycle which has not ended previously within the
Grant Cycle.
2.    Calculation of Ranking; Earned Performance Units.


    (a)    After the end of each Performance Cycle, the Committee will:


(i)
calculate the Company’s Total Shareholder Return and the Total Shareholder
Return of each Peer Company;

(ii)
rank, from highest to lowest, the Total Shareholder Return of the Company and
each Peer Company;

(iii)
calculate the percentage of Initial Performance Units that will become Earned
Performance Units for each corresponding TSR rank, where (i) 200% Initial
Performance Units become Earned Performance Units if the Company TSR Rank is 1,
(ii) 0% Initial Performance Units become Earned if the Company TSR rank is in
the bottom three, and (iii) the percentage of Initial Performance Units that
become Earned corresponding to the remaining TSR rankings will be determined by
distributing linearly between the highest and lowest ranking percentages between
200% and 0%, provided that the percentage of Initial Performance Units that
become Earned corresponding to two rankings above the lowest ranking will be
reduced to 0%; and

(iv) certify the level of achievement with respect to the TSR Vesting Objective
and determine the number of Earned Performance Units for the Performance Cycle.


The following table is provided as an example of the above determination, which
depends on the number of Peer Companies remaining at the end of the Performance
Cycle:


Total Shareholder Return Rank
(TSR Vesting Objective)
% of Initial Performance Units eligible to vest for the Performance Cycle that
will become Earned Performance Units
% of Initial Performance Units eligible to vest for the Performance Cycle that
will become Earned Performance Units
% of Initial Performance Units eligible to vest for the Performance Cycle that
will become Earned Performance Units
1
200%
200%
200%
2
186%
185%
183%
3
171%
169%
167%
4
157%
154%
150%
5
143%
138%
133%
6
129%
123%
117%
7
114%
108%
100%
8
100%
92%
83%
9
86%
77%
67%
10
71%
62%
50%
11
57%
46%
0%
12
43%
0%
0%
13
0%
0%
0%
14
0%
0%
 
15
0%
 
 






        (b)    Notwithstanding the foregoing:


(i)
if the Company’s Initial Value is greater than its Closing Value for any
Performance Cycle, the greatest percentage of Performance Share Units that may
become Earned Performance Units for that Performance Cycle is 100%;



(ii)
if the per share Fair Market Value of the Stock on the last day of the
applicable Performance Cycle is greater than $25, the number of Performance
Share Units that will become Earned Performance Units will be equal to the
number of Performance Share Units that would otherwise become Earned Performance
Units pursuant to this Appendix A multiplied by a fraction, the numerator of
which is 25 and the denominator of which is the Fair Market Value of the stock
on the last day of the applicable Performance Cycle; and

 
(iii)
no Performance Share Units will become Earned Performance Units for a
Performance Cycle unless you also satisfy the applicable Continuous Service
Requirement in accordance with the terms of the Agreement and the Notice of
Grant.





5

